DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Maeda (US Pub. No. 2017/0269462 A1) discloses a filter module (Figure 3B, element 80), having at least one filter region (Figure 3B, element 82a), and characterized in that the filter module (Figure 3B, element 80) is pervious to a first color light with a first waveband in a converted light (page 3, paragraph 0060, lines 11-12), and filters a second color light with a second waveband in the converted light (page 3, paragraph 0060, lines 13-14).  However, Maeda and the prior art of record neither shows nor suggest a filter module comprising an absorptive filter, located at the at least one filter region, and configured to absorb the second color light with the second waveband; and a dichroic film, located on the absorptive filter, and pervious to the first color light and reflecting the second color light, wherein the absorptive filter is configured to absorb the second color light coming from the dichroic film, and is pervious to the first color light.
Regarding claim 10, Maeda (US Pub. No. 2017/0269462 A1) discloses a projection device (Figure 1, element 100), comprising an illumination system (Figure 1, element 10), and a projection lens (Figure 1, element 50), wherein: the illumination system (Figure 1, element 10) is configured to provide an illumination beam (Figure 1, element E), and the illumination system (Figure 1, element 10) comprising an excitation light source (Figure 1, element 23), a wavelength conversion module (Figure 1, element 70), and a filter module (Figure 1, element 80), wherein: the excitation light source (Figure 1, element 23) is configured to emit an excitation beam (Figure 1, element E); the wavelength conversion module (Figure 1, element 70) is located on a transmission path of the excitation beam (Figure 1, element E), and configured to convert the excitation beam (Figure 1, element E) into a converted beam (Figure 1, element F); and the filter module (Figure 1, element 80) is located on a transmission path of the converted beam (Figure 1, element F), and having at least one filter region (i.e. dichroic coating).  However, Maeda and the prior art of record neither shows nor suggest a projection device wherein the absorptive filter is located at the at least one filter region, and configured to absorb the second color light with the second waveband; and the dichroic film is located on the absorptive filter, and pervious to the first color light and reflecting the second color light, wherein the absorptive filter is configured to absorb the second color light coming from the dichroic film, and is pervious to the first color light.
Regarding claims 2-9 and 11-22, the claims are allowable based on their dependence from allowable claims 1 and 10 (respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al. (TW 201833655 A) discloses a light source apparatus including a first light source, a second light source, a reflective mirror and a filter film is provided.  The first light source is configured to output a first light including a first color, and the second light source is configured to output a second light including a second color.  The reflective mirror is disposed on a transmission path of the second light, and the reflective mirror has a reflective layer and a wavelength conversion material layer disposed on the reflective layer.  The reflective mirror receives the second light and output a third light, and the third light includes a third color.  The filter film is disposed on a transmission path of the first light and the third light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
03/17/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882